DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/02/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In regard to claims 16 and 20, the claims recite “displaying […] associated percent probability that the brain lesion is causing each of the one or more patient symptoms”, however there is a lack of written description as to how this associated percent probability is calculated. Therefore, one of ordinary skill in the art would not be appraised of how to calculate the associated percent probability to be displayed.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 16 and 20, the claims recite “displaying […] associated percent probability that the brain lesion is causing each of the one or more patient symptoms”, however it is unclear how this associated percent probability is calculated. The examiner recommends clarifying how this associated percent probability is calculated in the context of the method and the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silbersweig et al. US 20160019693 A1 "Silbersweig" and further in view of Gosche US 6430430 B1 "Gosche" and Henry et al. US 20170039708 A1 “Henry”.
In regard to claim 1, Silbersweig teaches “A method of providing a functional mapping of a brain lesion in a patient's brain, the method comprising:” [Claim 1, 0012, 0018]; “determining using a computer processor, based on human connectome data stored on at least one computer datastore in communication with the computer processor, at least one functional network associated with a location of a brain lesion identified in an image of a patient's brain” [0098, Claim 1], “wherein the at least one functional network includes a plurality of brain areas functionally connected to the location of the brain lesion and a plurality of correlation measures” [0100], wherein each of the correlation measures indicates a strength of functional connection between the location of the brain lesion and a respective brain area of the plurality of brain areas in the at least one functional network” [0100, FIG. 3A, FIG. 3B]; and “determining, based on the at least one functional network, a likelihood that the […] is causing one or more patient symptoms” [0091, 0020].
In regard to a method of providing a functional mapping of a brain lesion in a patient’s brain Silbersweig discloses “A computer-implemented method for generating a biomarker associated with a neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder, the steps of the method comprising: (a) providing to a computer system, functional imaging data acquired from a subject’s brain; (b) providing to the computer system, clinical data associated with the subject; and (c) generating with the computer system, a biomarker associated with the neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder by computing a correlation between the functional imaging data and the clinical data using a multivariate classifier” [Claim 1]. 
In regard to determining using a computer processor, based on human connectome data stored on at least one computer datastore in communication with the computer processor, at least one functional network associated with a location of a brain lesion identified in an image of a patient's brain, Silbersweig discloses “the biomarker can include covariance patterns or co-varying traits expressed in the form of interregional correlation of association matrices, which can be analyzed to extract qualitative and quantitative summaries, characteristics, or indices of interaction patterns in brain network organization (i.e. interactome or connectome mapping). […] Biomarkers generated in this manner provide the ability to define organizational and disorganizational principles for human mental disease networks, to determine the interconnections or interactions among classically defined psychiatric diagnosis classes, and to develop a logical basis for a novel systems approach to psychiatric disease classification” [0098]. Therefore, the biomarker includes covariance patterns that can be used to indicate interaction patterns in brain network organization in the form of a connectome map (i.e. a human connectome) and the biomarker can be used to determine the interconnections or interactions 
In regard to the at least one functional network including a plurality of brain areas functionally connected to the location of the brain lesion and a plurality of correlation measures, Silbersweig discloses “thresholding correlation analysis is performed to detect brain-wise focal interregional co-varying traits across subjects and conditions. One example of thresholding correlation analysis includes a seed analysis. The thresholding correlation analysis produces group level interregional correlation maps, or images, that can be used for graph theory-based connectome mapping. The thresholding correlation analysis produces group level interregional correlation maps, or metrics derived or constitute a biomarker associated with a particular neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder” [0100]. Since the thresholding correlation is performed to detect brain-wise focal interregional co-varying traits, under broadest reasonable interpretation in order to perform this function a plurality of brain areas functionally connected to the location of the brain lesion would have to be detected. Additionally, in order to perform thresholding correlation analysis to produce group level interregional correlation maps, a plurality of correlation measures had to have been determined. Therefore, under broadest reasonable interpretation, the method is capable of determining at least one functional network including a plurality of brain areas functionally connected to the location of the brain lesion and a plurality of correlation measures.
In regard to each of the correlation measures indicates a strength of functional connection between the location of the brain lesion and a respective brain area of the plurality of brain areas in the 
In regard to determining, based on the at least one functional network, a likelihood that the brain lesion is causing one or more patient symptoms, Silbersweig discloses “the biomarker can provide prognostic information pertaining to the neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder. In some embodiments, the biomarker can be used to predict the response of a subject to a particular treatment regimen […] In some instances, the biomarker can provide a probability of whether relapse is likely to occur following a particular treatment regimen” [0091]. Furthermore, Silbersweig discloses “The biomarker indicates an anatomical target for treatment in which the anatomical target represents brain regions associated with symptoms correlated with the neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder” [0020]. In this case, the biomarker represents an anatomical target which is associated with brain regions correlated with a specific neurological condition, therefore, under broadest reasonable interpretation, the biomarker can indicate a brain lesion that causes one or more patient symptoms. Since the biomarker can provide a probability of whether a relapse has occurred and the biomarker can indicate a brain 
Silbersweig does not explicitly teach “a brain lesion” or determining “the likelihood that the brain lesion is causing one or more patient symptoms”.
Gosche explicitly teaches “a brain lesion” and determining “the likelihood that the brain lesion is causing one or more patient symptoms” [Abstract; Column 19 Lines 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion.
In regard to determining the likelihood that the brain lesion is causing one or more patient symptoms, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of the lesion being correlated with the symptoms of AD (i.e. Alzheimer’s Disease), under broadest reasonable interpretation, the method can determine the likelihood that the brain lesion is causing one or more patient symptoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Silbersweig so as to include the determination of the 
The combination of Silbersweig and Gosche does not teach “a negative or positive functional connection” or “when there is a positive functional connection between the brain area including the lesion location and one or more brain areas known to cause one or more of the patient symptoms”.
Henry teaches “a negative or positive functional connection” [0002, 0005, FIG. 1, 0024] and “when there is a positive functional connection between the brain area including the lesion location and one or more brain areas known to cause one or more of the patient symptoms” [0002, 0083].
In regard to a negative or positive functional connection between the brain lesion and the respective brain area, Henry discloses “To demonstrate correlations between lesions and clinical symptoms, it is important to be able to characterize the lesions of a patient in a quantitative an objective measure” [0002] and “By thresholding these maps, method presented herein can identify which areas are lesions and create a quantified metric to represent the degree of demyelination in lesioned and non-lesioned tissue” [0005]. Therefore, since correlations between lesions and the clinical symptoms can be characterized according to a quantitative and objective measure and the thresholding can identify lesion areas and provide a quantified metric to represent the degree of demyelination, under broadest reasonable interpretation, a negative or positive functional connection between the 
In regard to determining the likelihood that the brain lesion is causing one or more patient symptoms when there is a positive functional connection between the brain area including the lesion location and one or more brain areas known to cause one or more of the patient symptoms, Henry discloses “To demonstrate correlations between lesions and clinical symptoms, it is important to be able to characterize the lesions of a patient in a quantitative an objective measure” [0002] and “Voxel count of white matter z-scores thresholded at 5 and 10 standard deviations (SDs) displayed high correlations to T2 lesion volume with RSQ values of 0.57 and 0.54, respectively. Stepwise multivariate regression including volume above t2/T1 ratio of 5 SDs, T2 lesion volumes and whole brain volume selected only brain volume and T2/T1 ratio volume to be important in predicting EDSS (i.e. Expanded Disability Status Scale) score, and not T2 lesion volume. Voxel-wise correlation maps with EDSS versus T2/T1 ratio z-score showed notable regionality with higher spearman correlations around the ventricles and frontal white matter while correlations with the clinical brainstem scores indicated clusters in the brainstem and motor pathways” [0083]. White matter represents myelinated axons within the brain. Since the voxel count of white matter had high correlations to T2 lesion volume with RSQ values between 0.54 and 0.57 (i.e. 10 SDs, and 5 SDs, respectively) under broadest reasonable interpretation there is a positive functional connection between the brain area including the lesion location (i.e. the T2 lesion volume) and one or more brain areas known to cause one of more of the patient’s symptoms (i.e. clinical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silbersweig and Gosche so as to include the positive functional connection between the brain area including the lesion location and one or more brain areas known to cause one or more of the patient symptoms as disclosed in Henry in order to allow the user to be made aware of the brain region associated with the patient symptoms. By knowing the correlation between the brain area containing the lesion and the brain areas known to cause one of more of the patient symptoms, the physician can more easily target brain areas to alleviate patient symptoms. Combining the prior art elements according to known techniques would yield the predictable result of determining the brain area known to cause the patient symptoms. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Silbersweig. Likewise, Silbersweig teaches “wherein the human connectome data comprises resting state functional connectivity data” [0015, 0068, and 0104].
In regard to the human connectome data comprising resting state functional connectivity data, Silbersweig discloses “The functional imaging data can include activation maps that depict neuronal activation patterns associated with the functional task or the resting state, or such activation maps can be generated from the respective functional magnetic resonance images” [0015]. Therefore, functional imaging data can be collected which indicates the neuronal activation patterns during the resting state. Furthermore, Silbersweig discloses “The neuronal activation maps can also include resting-state maps, in which the neuronal activation is associated with neuronal activity occurring when the subject is resting or otherwise not performing a particular functional task” [0068]. Since the neuronal activation maps can 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Silbersweig teaches “wherein the resting state functional connectivity data comprises data regarding spontaneous fluctuations in brain activity in a resting state” [0068, 0135, and 0136].
In regard to the resting state functional connectivity data, Silbersweig discloses “The neuronal activation maps can also include resting-state maps, in which the neuronal activation is associated with neuronal activity occurring when the subject is resting or otherwise not performing a particular functional task” [0068]. Therefore, the neuronal activity during the resting state can be determined.
In regard to the resting state functional connectivity data comprising data regarding spontaneous fluctuations in brain activity in the resting state, Silbersweig discloses “FIG. 8 illustrates an example of an fMRI data analysis pipeline […] the data analysis pipeline can be used to extract the estimated brain-wide activity and connectivity levels across valenced conditions and during the resting state” [0135]. Therefore, the brain-wide activity can be estimated during the resting state. Furthermore, Silbersweig discloses “The example fMRI data analysis pipeline illustrated in FIG. 8 can also include algorithms to define brain regions and to estimate temporal global fluctuations in four-dimensional (“4D”) fMRI time series” [0136]. Since the fMRI data analysis pipeline can be used to estimate brain-wide activity and connectivity levels during the resting state and can include algorithms to estimate temporal global fluctuations within the fMRI time series data, under broadest reasonable interpretation, 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Silbersweig does not teach “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom”; “determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network”; and “determining that the brain lesion is causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network”.
Gosche teaches “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom; determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network; and determining that the brain lesion is causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network” [Column 19, Lines 9-17; Column 19, Lines 18-22].
In regard to the method including the step of determining a likelihood that the brain lesion is causing one or more patient symptoms comprising the steps of determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom; determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network; and determining that the brain lesion 

In regard to claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Silbersweig does not teach “further comprising: determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network”.
Gosche teaches “further comprising: determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network” [Column 19, Lines 9-17; Column 30, Lines 8-27].
In regard to the method further comprising determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network, Gosche discloses “Also it may be advantageous to combine the information of lesion severity or location with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the 
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Silbersweig does not teach “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: for a first brain area of the plurality of brain areas in the functional connectivity map, determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, wherein the first brain area is associated with at least one patient symptom of the one or more patient symptoms; and determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value”.
Gosche teaches “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: for a first brain area of the plurality of brain areas in the functional connectivity map, determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, wherein the first brain area is associated with at least one patient symptom of the one or more patient symptoms” [Column 19, Lines 9-17]; and “determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a 
In regard to determining a likelihood that a brain lesion is causing one or more patient symptoms comprising for a first brain area of the plurality of brain areas in the functional connectivity map, determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, wherein the first brain area is associated with at least one patient symptom of the one or more patient symptoms, Gosche discloses “Also it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD (i.e. Alzheimer’s Disease). Additionally, the algorithm can be enhanced by incorporating a database to capture past and present measures, therefore, becoming useful in serial studies of to validate results of drug trials” [Column 19, Lines 9-17]. Since the focused diagnostic tool can indicate the likelihood of lesion correlation with displayed symptoms of AD (i.e. Alzheimer’s Disease) under broadest reasonable interpretation, the method can determine a likelihood that a brain lesion is causing one or more patient symptoms comprising determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value. 
In regard to determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, Gosche discloses “DeCarli et al. describes a fully automatic global thresholding method for segmenting WM (i.e. white matter) hyperintensities […] All pixels having intensities greater than 3 standard deviations above the mean for this distribution are considered to be WM hyperintensities. A claim is made for significant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the symptoms is low, then a treatment stimulation or other application may be applied to the patient that has the potential to cause unnecessary exposure and harm to the patient. By identifying brain lesions that are highly likely to cause the patient’s symptoms, those brain regions containing the brain lesion can be more directly targeted so as to alleviate or otherwise influence the patient’s symptoms.  
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Silbersweig teaches “wherein each of the plurality of correlation measures indicates a type of correlation between the location of the brain lesion and the respective brain area” [0184].
In regard to each of the plurality of correlation measures indicating a type of correlation between the location of the brain lesion and the respective brain area, Silbersweig discloses “FIG. 13A 
Silbersweig does not explicitly teach “the brain lesion”.
Gosche teaches “the brain lesion” [Abstract; Column 19, Lines 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion. Furthermore, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of the lesion being correlated with the symptoms of AD (i.e. Alzheimer’s Disease), under broadest reasonable interpretation, the focused diagnostic tool can indicate a type of correlation between the location of the brain lesion and the respective brain area.

In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Silbersweig teaches “wherein the type of correlation comprises a negative correlation between the location of the brain lesion and the respective brain area” [FIG. 13B, 0184].
In regard to each of the plurality of correlation measures indicating a type of correlation between the location of the brain lesion and the respective brain area, Silbersweig discloses “FIG. 13A shows that positive correlation was observed between P6 scores and left and right lateral orbitofrontal cortex (OFC) in the instructed-fear vs. safety contrast. FIG. 13B shows that negative correlation was observed between P6 scores and left and right lateral ORC activations in the instructed-safety vs. baseline contrast” [0184]. Since positive and negative correlation can be observed within FIG. 13A and FIG. 13B respectively, under broadest reasonable interpretation, the type of correlation can be a negative correlation between the location of the brain lesion and the respective brain area.

Gosche teaches “the brain lesion” [Abstract; Column 19, Lines 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion. Furthermore, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of the lesion being correlated with the symptoms of AD (i.e. Alzheimer’s Disease), under broadest reasonable interpretation, the focused diagnostic tool can indicate a negative correlation between the location of the brain lesion and the respective brain area when the likelihood is low (i.e. negatively correlated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Silbersweig so as to include the brain lesion and the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is 
In regard to claim 9, Silbersweig teaches “A system comprising: a magnetic resonance imaging (MRI) system configured to acquire one or more images of a patient's brain” [0149, 0150, FIG. 10, 0067]; “a database configured to store human connectome data comprising resting state functional connectivity data” [0103, 0104, 0149]; and “at least one computer communicatively coupled to the MRI system and the database, the at least one computer comprising a computer processor configured to perform the acts of:” [0151, 0152, FIG. 10. 0067]; “receiving the one or more images from the MRI system” [0067, 0150]; “identifying a location of a brain lesion from the one or more images” [0128, 0129, FIG. 6C]; “determining, based on the human connectome data and the identified location of the brain lesion, a functional connectivity map associated with the location of the brain lesion” [0098, Claim 1], “wherein the functional connectivity map includes a plurality of brain areas functionally connected to the location of the brain lesion and a plurality of correlation measures” [0100], “wherein each of the correlation measures indicates a strength of functional connection between the location of the brain lesion and a respective brain area of the plurality of brain areas in the functional connectivity map” [0100, FIG. 3A, FIG. 3B]; and “determining, based on the at least one functional network, a likelihood that the brain lesion is causing one or more patient symptoms” [0091, 0020].
In regard to a system comprising a magnetic resonance imaging (MRI) system configured to acquire one or more images of a patient’s brain, Silbersweig discloses “Referring now to FIG. 10, a block diagram shows an example computer system 100 that can be configured to generate biomarkers associated with a particular neuropsychiatric, neurodevelopmental, neurobehavioral, or other 
In regard to the system being a magnetic resonance imaging system configured to acquire one or more images of a patient’s brain, Silbersweig discloses “In general, “functional imaging data” can refer to images or data acquired using functional magnetic resonance imaging (“fMRI”) techniques, such as fMRI techniques that acquire images that depict a blood-oxygen level dependent (“BOLD”) contrast. Preferably, functional imaging is acquired by imaging the subject’s brain” [0067]. In order to perform fMRI techniques a magnetic resonance imaging system had to have been present. Additionally, since the functional imaging is acquired preferably by imaging the subject’s brain, under broadest reasonable interpretation, the magnetic resonance imaging (MRI) system had to have been configured to acquire one or more images of a patient’s brain. 
In regard to a database configured to store human connectome data comprising resting state functional connectivity data, Silbersweig discloses “In some embodiments, the machine learning algorithm can be trained on a database that includes one or more of the following: relevant functional imaging data, relevant other imaging data, relevant clinical data, relevant genetic data, and relevant epigenetic data” [0103] and “algorithms for estimating graph theory-based network organizational measures cased on derived structural magnetic resonance imaging and fMRI regional measures (e.g. resting state and under valenced conditions), can be used to reveal topological features in brain connectome patterns across dimensional domains” [0104]. Since a machine learning algorithm can be 
In regard to at least one computer communicatively coupled to the MRI system and the database, the at least one computer comprising a computer processor configured to perform the acts the system, Silbersweig discloses “The one or more processors in the processing unit 102 can be configured to receive and process functional imaging data, clinical data, other imaging data, physiological data, genetic data, epigenetic data” [0151]. Since the processing unit 102 is included in the computer system 100, as shown in FIG. 10, under broadest reasonable interpretation, the processing unit 102 constitutes at least one computer. Furthermore, Silbersweig discloses “The processing unit 102 preferably includes a communication port 114 in electronic communication with other devices, which may include a storage device 116, a display 118, and one or more input devices 120” [0152]. In order for the processing unit 102 to receive and process functional imaging data, which was “acquired using functional magnetic resonance imaging fMRI techniques” [0067], at least one computer had to have been communicatively coupled to the MRI system. Additionally, since the processing unit preferably includes a communication port that is capable of connecting with a storage device, under broadest reasonable interpretation, the computer (i.e. the processing unit 102) is communicatively coupled to the database. Furthermore, since the one or more processors in the processing unit are configured to 
In regard to the computer processor receiving the one or more images from the MRI system, Silbersweig discloses “In general, “functional imaging data” can refer to images or data acquired using functional magnetic resonance imaging (“fMRI”) techniques […]” [0067] and “The data processing unit 102 can also include a data acquisition unit 110 that is configured to electronically receive data to be processed, which may include functional imaging data, clinical data, other imaging data, physiological data, genetic data, and epigenetic data” [0150]. Since the data acquisition unit 110 is configured to electronically receive functional imaging data which represents images or data acquired using functional magnetic resonance imaging techniques, which require the use of an MRI system, under broadest reasonable interpretation, the computer processor is configured to receive one or more images from the MRI system.
In regard to the computer processor identifying a location of a brain lesion from the one or more images, Silbersweig discloses “Based on the location of the individual’s data relative to the centers of mass for the different groups, an indication of the patient’s treatment response can be achieved” [0128]. Additionally, Silbersweig discloses “in FIG. 6C, an individual’s correlated data may be initially mapped to a location 70 associated with a group of patients with the same disorder as the individual. […] Following treatment, the individual’s correlated data may change such that the correlated data are now mapped to a location 76 that is associated with a group of healthy controls” [0129]. In this case, the treatment would have to be applied to the location of the brain lesion. In order for the location of the individual’s correlated data to move from location 70 to location 76 within the healthy control group, under broadest reasonable interpretation, the computer processor had to have identified a location of a brain lesion from the one or more images in order to apply the treatment and assess the patient’s treatment response.

In regard to the at least one functional network including a plurality of brain areas functionally connected to the location of the brain lesion and a plurality of correlation measures, Silbersweig discloses “thresholding correlation analysis is performed to detect brain-wise focal interregional co-varying traits across subjects and conditions. One example of thresholding correlation analysis includes a seed analysis. The thresholding correlation analysis produces group level interregional correlation maps, 
In regard to each of the correlation measures indicating a strength of functional connection between the location of the brain lesion and a respective brain area of the plurality of brain areas in the at least one functional network, Silbersweig discloses “The thresholding correlation analysis produces group level interregional correlation maps, or images, that can be used for graph theory-based connectome mapping. The thresholding correlation analysis produces group level interregional correlation maps, or metrics derived or constitute a biomarker associated with a particular neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder” [0100]. As shown in FIG. 3A and FIG. 3B, the interregional correlation maps indicate the level of brain activation in specific brain regions within paranoid schizophrenic and healthy control patients, respectively. Since the correlation maps can show these differently activated brain regions, under broadest reasonable interpretation, correlation measures had to have been measured and are therefore capable of indicating a strength of functional connection between the location of the brain lesion and a respective brain area of the plurality of brain areas in the at least one functional network.

Silbersweig does not explicitly teach “a brain lesion” or “determining the likelihood that the brain lesion is causing one or more patient symptoms”.
Gosche explicitly teaches “a brain lesion” and “determining the likelihood that the brain lesion is causing one or more patient symptoms” [Abstract; Column 19, Line 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the symptoms is low, then a treatment stimulation or other application may be applied to the patient that has the potential to cause unnecessary exposure and harm to the patient. By identifying brain lesions that are highly likely to cause the patient’s symptoms, those brain regions containing the brain lesion can be more directly targeted so as to alleviate or otherwise influence the patient’s symptoms.  

Henry teaches “a negative or positive functional connection” [0002, 0005, FIG. 1, 0024] and “when there is a positive functional connection between the brain area including the lesion location and one or more brain areas known to cause one or more of the patient symptoms” [0002, 0083].
In regard to a negative or positive functional connection between the brain lesion and the respective brain area, Henry discloses “To demonstrate correlations between lesions and clinical symptoms, it is important to be able to characterize the lesions of a patient in a quantitative an objective measure” [0002] and “By thresholding these maps, method presented herein can identify which areas are lesions and create a quantified metric to represent the degree of demyelination in lesioned and non-lesioned tissue” [0005]. Therefore, since correlations between lesions and the clinical symptoms can be characterized according to a quantitative and objective measure and the thresholding can identify lesion areas and provide a quantified metric to represent the degree of demyelination, under broadest reasonable interpretation, a negative or positive functional connection between the brain lesion and the respective brain area can be determined. Furthermore, Henry discloses in FIG. 1 that “The log was taken of the normalized T2 lesion load and the voxel count of the T2/T1 z-scores with minimum threshold of 5 SD (i.e. standard deviations). Plotted against each other, the linear regression (black) yielded a RSQ value of 0.6003” [0024]. Therefore, since the normalized T2 lesion load and the voxel count can be plotted against each other and had an RSQ value of 0.6003, under broadest reasonable interpretation, there is a positive functional connection between the brain lesion (i.e. the T2 lesion load) and the respective brain area (i.e. associated with the voxel count).
In regard to determining the likelihood that the brain lesion is causing one or more patient symptoms when there is a positive functional connection between the brain area including the lesion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silbersweig and Gosche so as to include the positive functional connection between the brain area including the lesion location and one or more brain areas known to cause one or more of the patient symptoms as disclosed in Henry in order to allow the user to be made aware of the brain region associated with the patient symptoms. By knowing the correlation between the brain area containing the lesion and the brain areas known to cause one of 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Silbersweig teaches “That being said, Silbersweig teaches “wherein the resting state functional connectivity data comprises data regarding spontaneous fluctuations in brain activity in a resting state” [0068, 0135, and 0136].
In regard to the resting state functional connectivity data, Silbersweig discloses “The neuronal activation maps can also include resting-state maps, in which the neuronal activation is associated with neuronal activity occurring when the subject is resting or otherwise not performing a particular functional task” [0068]. Therefore, the neuronal activity during the resting state can be determined.
In regard to the resting state functional connectivity data comprising data regarding spontaneous fluctuations in brain activity in the resting state, Silbersweig discloses “FIG. 8 illustrates an example of an fMRI data analysis pipeline […] the data analysis pipeline can be used to extract the estimated brain-wide activity and connectivity levels across valenced conditions and during the resting state” [0135]. Therefore, the brain-wide activity can be estimated during the resting state. Furthermore, Silbersweig discloses “The example fMRI data analysis pipeline illustrated in FIG. 8 can also include algorithms to define brain regions and to estimate temporal global fluctuations in four-dimensional (“4D”) fMRI time series” [0136]. Since the fMRI data analysis pipeline can be used to estimate brain-wide activity and connectivity levels during the resting state and can include algorithms to estimate temporal global fluctuations within the fMRI time series data, under broadest reasonable interpretation, the system can function with resting state functional connectivity data that comprises data including spontaneous fluctuations in brain activity in a resting state.
In regard to claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, That being said, Silbersweig does not teach “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom”; “determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network”; and “determining that the brain lesion is causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network”.
Gosche teaches “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom; determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network; and determining that the brain lesion is causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network” [Column 19, Lines 9-17; Column 19, Lines 18-22].
In regard to the method including the step of determining a likelihood that the brain lesion is causing one or more patient symptoms comprising the steps of determining, for a first patient symptom of the one or more patient symptoms, a corresponding brain area associated with the first patient symptom; determining whether the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network; and determining that the brain lesion is causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is included in the plurality of brain areas in the at least one functional network, Gosche 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Silbersweig so as to include the determination of the 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Silbersweig does not teach “further comprising: determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network”.
Gosche teaches “further comprising: determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network” [Column 19, Lines 9-17; Column 30, Lines 8-27].
In regard to the method further comprising determining that the brain lesion is not causing the first patient symptom when it is determined that the brain area associated with the first patient symptom is not included in the plurality of brain areas in the at least one functional network, Gosche discloses “Also it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD (i.e. Alzheimer’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the 
In regard to claim 13, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, That being said, Silbersweig does not teach “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: for a first brain area of the plurality of brain areas in the functional connectivity map, determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, wherein the first brain area is associated with at least one patient symptom of the one or more patient symptoms; and determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value”.
Gosche teaches “wherein determining a likelihood that the brain lesion is causing one or more patient symptoms comprises: for a first brain area of the plurality of brain areas in the functional connectivity map, determining whether a correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, wherein the first brain area is associated with at least one patient symptom of the one or more patient symptoms” [Column 19, Lines 9-17]; and “determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value” [Column 8, Lines 1-15].

In regard to determining that the brain lesion is causing the at least one patient symptom when the correlation measure describing a strength of functional connection between the first brain area and a brain area that includes a location of the brain region is greater than a threshold value, Gosche discloses “DeCarli et al. describes a fully automatic global thresholding method for segmenting WM (i.e. white matter) hyperintensities […] All pixels having intensities greater than 3 standard deviations above the mean for this distribution are considered to be WM hyperintensities. A claim is made for significant correlation between lesion load detected in this manner as outlined by an operator (r=0.83, p<0.01)” [Column 8, Lines 1-15]. In this case there is a global thresholding method can be used and intensities 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the symptoms is low, then a treatment stimulation or other application may be applied to the patient that has the potential to cause unnecessary exposure and harm to the patient. By identifying brain lesions that are highly likely to cause the patient’s symptoms, those brain regions containing the brain lesion can be more directly targeted so as to alleviate or otherwise influence the patient’s symptoms.  
In regard to claim 14, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Silbersweig teaches “wherein each of the plurality of correlation measures indicates a type of correlation between the location of the brain lesion and the respective brain area” [0184].
In regard to each of the plurality of correlation measures indicating a type of correlation between the location of the brain lesion and the respective brain area, Silbersweig discloses “FIG. 13A shows that positive correlation was observed between P6 scores and left and right lateral orbitofrontal cortex (OFC) in the instructed-fear vs. safety contrast. FIG. 13B shows that negative correlation was 
Silbersweig does not explicitly teach “the brain lesion”.
Gosche teaches “the brain lesion” [Abstract; Column 19, Lines 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion. Furthermore, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of the lesion being correlated with the symptoms of AD (i.e. Alzheimer’s Disease), under broadest reasonable interpretation, the focused diagnostic tool can indicate a type of correlation between the location of the brain lesion and the respective brain area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Silbersweig so as to include the brain lesion and the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as 
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Silbersweig teaches “wherein the type of correlation comprises a negative correlation between the location of the brain lesion and the respective brain area” [FIG. 13B, 0184].
In regard to each of the plurality of correlation measures indicating a type of correlation between the location of the brain lesion and the respective brain area, Silbersweig discloses “FIG. 13A shows that positive correlation was observed between P6 scores and left and right lateral orbitofrontal cortex (OFC) in the instructed-fear vs. safety contrast. FIG. 13B shows that negative correlation was observed between P6 scores and left and right lateral ORC activations in the instructed-safety vs. baseline contrast” [0184]. Since positive and negative correlation can be observed within FIG. 13A and FIG. 13B respectively, under broadest reasonable interpretation, the type of correlation can be a negative correlation between the location of the brain lesion and the respective brain area.
Silbersweig does not explicitly teach “the brain lesion”.
Gosche teaches “the brain lesion” [Abstract; Column 19, Lines 9-17].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Silbersweig so as to include the brain lesion and the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the symptoms is low, then a treatment stimulation or other application may be applied to the patient that has the potential to cause unnecessary exposure and harm to the patient. By identifying 
In regard to claim 17 and 21, due to their dependence on claims 9 and 1, respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Silbersweig in further view of Gosche. Likewise, Silbersweig teaches “wherein the computer processor is further configured to perform the act of: identifying a set of one or more brain regions of the patient brain that are predicted to be affected by the brain lesion as target sites for treatment” (Claim 17) [0017, 0020]; and “further comprising: identifying a set of one or more brain regions of the patient brain that are predicted to be affected by the brain lesion as target sites for treatment” (Claim 21) [0017, 0020].
In regard to the computer processor being configured to perform the act of and the method further comprising: identifying a set of one or more brain regions of the patient brain that are predicted to be affected by the brain lesion as target sites for treatment, Silbersweig discloses “It is another aspect of the invention to provide a computer-implemented method for generating a biomarker that indicates a target for treating a neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder. […] The computer system then generates a biomarker that indicates a target for treating a neuropsychiatric, neurodevelopmental, neurobehavioral, or other neurological disorder by computing a correlation between the functional imaging data, the clinical data, and the additional data using a multivariate classifier” [0017]. Therefore, the computer system (i.e. including a computer processor) can carry out a method to generate a biomarker that indicates a target for treating a neurological disorder. Furthermore, Silbersweig also discloses “In some other embodiments, the biomarker indicates an anatomical target for treatment, in which the anatomical target represents brain regions associated with symptoms correlated with the neuropsychiatric, neurodevelopmental, neurobehavioral, or other 
Silbersweig does not explicitly teach “the brain lesion”, although neurological disorders are often associated with brain lesions.
Gosche teaches “the brain lesion” [Abstract, Column 19, Lines 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion.
Furthermore, in regard to determining the likelihood that the brain lesion is causing one or more patient symptoms, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of the lesion being correlated with the symptoms of AD (i.e. Alzheimer’s Disease), under broadest reasonable interpretation, the method can determine the likelihood that the brain lesion is causing one or more patient symptoms.

In regard to claims 18 and 22, due to their dependence on claims 9 and 1 respectively, these claims inherits the references disclosed therein. That being said, the combination of Silbersweig and Gosche does not teach “wherein the strength of negative or positive functional connection is represented numerically” (Claim 18 and Claim 22).
Henry teaches “wherein the strength of negative or positive functional connection is represented numerically” [0083].
In regard to the strength of negative or positive functional connection being represented numerically, Henry discloses “Voxel count of white matter z-scores thresholded at 5 and 10 standard deviations (SDs) displayed high correlations to T2 lesion volume with RSQ values of 0.57 and 0.54 respectively” [0083]. In this case, since there is a high correlation between voxel count of white matter and the T2 lesion volume, this indicates a positive functional connection between these quantities. Furthermore, since the RSQ values can be 0.57 and 0.54 when the voxel count of the white matter z-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silbersweig and Gosche so as to include the strength of negative or positive functional connection being represented numerically as disclosed in Henry in order to allow the physician to determine the severity of the lesion causing the patient symptoms. By representing the positive functional connection numerically, the physician can assess whether it is necessary to perform a treatment on the brain area associated with the lesion more easily. For example, a high RSQ value would indicate a higher correlation between the while matter z-score and the T2 lesion volume, and thus an increased probability that the brain region is causing patient symptoms. Thus, it would be obvious to apply a treatment to a region of the brain associated with this high correlation. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the severity of the brain lesion within the brain area.
In regard to claims 19 and 23, due to their dependence on claims 9 and 1, respectively, these claims inherit the references disclosed therein. That being said, Silbersweig teaches “wherein the computer processor is further configured to perform the act of: displaying on the one or more images of the patient’s brain […] and the plurality of brain areas that are functionally connected to the location of the brain lesion” (Claim 19) [0145, FIG. 9A] and “further comprising: displaying on the image of the patient’s brain […] the plurality of brain areas that are functionally connected to the location of the brain lesion” (Claim 23) [0145, FIG. 9A].
In regard to the computer processor being further configured to perform the act of and the method further comprising: displaying on the image of the patient’s brain the plurality of brain areas that are functionally connected to the brain lesion, Silbersweig discloses “FIG. 9A illustrates a 
Silbersweig does not explicitly teach “the brain lesion”, although neurological disorders are often associated with brain lesions.
Gosche teaches “the brain lesion” [Abstract, Column 19, Lines 9-17].
In regard to a brain lesion, Gosche discloses “An automated method and/or system for identifying suspected lesions in a brain […] A processor (a) provides a magnetic resonance image (MRI) of a patient’s head, including a plurality of slices of the patient’s head […] the processor (f) further refines the resulting knowledge rule-refined images from steps (d) and (e) to locate suspected lesions in the brain” [Abstract]. Therefore, the method explicitly involves identifying brain lesion.
Furthermore, in regard to determining the likelihood that the brain lesion is causing one or more patient symptoms, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the symptoms is low, then a treatment stimulation or other application may be applied to the patient that has the potential to cause unnecessary exposure and harm to the patient. By identifying brain lesions that are highly likely to cause the patient’s symptoms, those brain regions containing the brain lesion can be more directly targeted so as to alleviate or otherwise influence the patient’s symptoms.  
The combination of Silbersweig and Gosche does not teach “the type and strength of the negative of positive functional correlations between the location of the brain lesion and the plurality of brain areas that are functionally connected to the location of the brain lesion”.
Henry teaches “the type and strength of the negative or positive functional correlations between the location of the brain lesion and the plurality of brain areas that are functionally connected to the location of the brain lesion” [0083, FIG. 1, 0024].
In regard to displaying the type and strength of the negative or positive functional correlations between the location of the brain lesion and the plurality of brain areas that are functionally connected to the location of the brain lesion, Henry discloses “Voxel count of white matter z-scores thresholded at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silbersweig and Gosche so as to include the strength of negative or positive functional connection being represented numerically as disclosed in Henry in order to allow the physician to determine the severity of the lesion causing the patient symptoms. By representing the positive functional connection numerically, the physician can assess whether it is necessary to perform a treatment on the brain area associated with the lesion more easily. For example, a high RSQ value would indicate a higher correlation between the while matter z-score and the T2 lesion volume, and thus an increased probability that the brain region is causing patient symptoms. Thus, it would be obvious to apply a treatment to a region of the brain associated with this high correlation. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the severity of the brain lesion within the brain area.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Silbersweig et al. US 20160019693 A1 "Silbersweig" and further in view of Gosche US 6430430 B1 "Gosche" and Henry et al. US 20170039708 A1 “Henry” as applied to claims 1-15, 17-19 and 21-23 above and further in view of Goetz US 20110270348 A1 “Goetz”.
In regard to claims 16 and 20, due to their dependence on claims 9 and 1, respectively, these claims inherit the references disclosed therein. That being said, Silbersweig does not teach “wherein the computer processor is further configured to perform the act of: displaying […] probability that the brain lesion is causing each of the one or more patient symptoms” (Claim 16) and “further comprising: displaying […] associated percent probability that the brain lesion is causing each of the one or more patient symptoms” (Claim 20).
Gosche teaches “wherein the computer processor is further configured to perform the act of: displaying […] associated percent probability that the brain lesion is causing each of the one or more patient symptoms” (Claim 16) and “further comprising: displaying […] associated percent probability that the brain lesion is causing each of the one or more patient symptoms” (Claim 20).
In regard to the computer processor displaying the probability that the brain lesion is causing each of the one or more patient symptoms and the method involving doing the same, Gosche discloses “Also, it may be advantageous to combine the information of lesion severity or location with the known symptoms of pathway interference by these lesions, therefore creating a focused diagnostic tool to indicate the likelihood of lesion correlation with displayed symptoms of AD. Additionally, the algorithm may be enhanced by incorporating a database to capture past and present measures, therefore becoming useful in serial studies or to validate results of drug trials” [Column 19, Lines 9-17]. Since the information of the lesion severity or location can be combined with the known symptoms of the patient to create a focused diagnostic tool to indicate the likelihood of the lesion being correlated with the symptoms of AD (i.e. Alzheimer’s Disease), under broadest reasonable interpretation, the method 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Silbersweig so as to include the determination of the likelihood that the lesion is causing one or more of the patient’s symptoms as disclosed in Gosche in order to be able to target the specific region of the brain that is responsible for the patient’s symptoms. It would be obvious to display the determined probability that the brain lesion causes the one or more patient symptoms in order to allow the user to determine where to target a treatment. In order to treat the patient’s symptoms in neurological diseases and disorders it is important for the physician to be able to determine the probability that the brain lesion is actually causing those symptoms to be expressed. If the likelihood (i.e. probability) that the brain lesion is causing the symptoms is low, then a treatment stimulation or other application may be applied to the patient that has the potential to cause unnecessary exposure and harm to the patient. By identifying brain lesions that are highly likely (i.e. high probability) to cause the patient’s symptoms, those brain regions containing the brain lesion can be more directly targeted so as to alleviate or otherwise influence the patient’s symptoms. 
The combination of Silbersweig, Gosche and Henry does not teach “wherein the computer processor is further configured to perform the act of: displaying a list of the one or more patient symptoms […]” (Claim 16) and “further comprising: displaying a list of the one or more patient symptoms […]” (Claim 20)
Goetz teaches “wherein the computer processor is further configured to perform the act of: displaying a list of the one or more patient symptoms […]” (Claim 16) [0099, 0072, 0074, 0075] and “further comprising: displaying a list of the one or more patient symptoms […]” (Claim 20) [0099, 0072, 0074, 0075].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Silbersweig, Gosche and Henry so as to include displaying a list of the one or more patient symptoms as disclosed in Goetz in order to allow the user to .
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 07/02/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final office action of 01/08/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 12-15, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Henry et al. US 20170039708 A1 “Henry” as stated in the 35 U.S.C. 103 rejection above.
In regard to the newly added claims 16-23, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. US 20150272468 A1 “Lui”;
DeCharms US 20040092809 A1 “DeCharms”
Lui is pertinent to the applicant’s disclosure because it relates to “Systems and method for producing functional brain organization maps […] The method includes providing functional connectivity 
DeCharms is pertinent to the applicant’s disclosure because it involves “A computer assisted method is provided for diagnosing a condition of a subject wherein said condition is associated with an activation in one or more regions of interest, said method comprising: having said subject perform a behavior or have a perception adapted to selectively activate said one or more regions of interest associated with said condition; measuring activity of said one or more regions of interest as said behavior is being performed of said subject has the perception; diagnosing said condition associated with said one or more regions of interest based on said activity in response to the behavior or perceptions; performing an intervention; and repeating this process one or more times at a later time and observing changes between measurements before and after said intervention” [Claim 1] and “Another example of information that may be stored in a subject database is functional brain maps for the subjects […] Another example of information that may be stored in a subject database is correlation measures between voxels in the brains of the subjects” [0327].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        /CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793